Citation Nr: 1134150	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-25 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970, from May 1980 to September 1983, and from June 2004 to December 2005.  He also served for many years with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for hearing loss.

The Board notes that in July 2006 the Veteran submitted a notice of disagreement with the entire February 2006 rating decision.  Additionally, subsequent to the February 2006 rating decision, the Veteran submitted additional medical evidence.  Therefore, this is not a claim to reopen as characterized by the RO in the October 2008 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that service connection is warranted for bilateral hearing loss because it is due to excessive noise exposure during service.  The Veteran has three separate periods of active service, notably from November 1969 to March 1970, from May 1980 to September 1983, and from June 2004 to December 2005.  He also has years of service with the National Guard.  His military occupational speciality during his first period of active service was wheel vehicle repairmen.  His military occupational speciality during his second period of active service was tank system mechanic.  During his third period of service, his military occupational speciality was artillery mechanic.

In a July 2008 VA Form 21-4138, the Veteran indicated that his hearing loss is due to all periods of military service, to include experiencing an IED explosion in Iraq.  At the hearing before the undersigned Veterans Law Judge, the Veteran appeared focused on the third period of service as the cause of his hearing loss being aggravated.  The Veteran underwent a VA examination in March 2009 for the purpose of determining whether the hearing loss was aggravated during his third period of active service.  The opinion is against the claim.

However, in the August 2011 informal hearing presentation, the Veteran's representative argues that the Veteran should be scheduled for a VA examination in order to determine whether his current hearing loss is caused by his first or second period of active service, where he was exposed to excessive noise as part of his duties required for his respective military occupational specialties during those periods of service. 

Based upon the Veteran's military occupational speciality for his first two periods of active service, the Board finds that he was exposed to excessive noise during these two periods of service.  He also has a current diagnosis of hearing loss.  The March 2009 VA examiner indicated that the first evidence of hearing loss is from October 1984, which is just over a year after the Veteran was discharged from his second period of active service.  As such, a remand is required to determine whether it is at least as likely as not that the current hearing loss is etiologically related to excessive noise exposure during either the first or second or both periods of active service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the March 2009 VA examiner.

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to the currently present bilateral hearing loss as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the disability is etiologically related to either or both the Veteran's first period of service from 1969 to 1970 or his second period of service from 1980 to 1983.  Attention is directed to the October 1984 periodic examination for the Veteran's National Guard service.  The examiner should specifically state whether the hearing loss present in 1984, which was mentioned in the March 2009 VA examination report, is at least as likely as not etiologically related to excessive noise exposure (which is conceded) during either or both the first and/or second period of active service.

Another VA examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the March 2009 report is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

2.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


